DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1 and 8, in combination respectively, as recited.  More specifically, in reference to claim 1, prior art fails to teach nor suggest a plurality of upper diffusion break regions on the lower diffusion break region, the plurality of upper diffusion break regions being spaced apart from each other in the first direction, and each of the plurality of upper diffusion break regions overlapping the lower diffusion break region, in combination with the remaining limitations of claim 1.

In regards to claim 8, prior art fails to teach nor suggest a double diffusion break region in the first fin recess and the first gate trench; a lower diffusion break region in the second region of the substrate between two second active fins of the plurality of second active fins; first and second inside spacers on the lower diffusion break region between the first and second outer spacers, the first outer spacer, the first inner spacer, the second inner spacer, and the second outer spacer being sequentially arranged along the first direction, and two second gate trenches being defined by a pair of the first outer spacer and the first inner spacer and a pair of the second inner spacer and the second outer spacer; and 23Attorney Docket No. 5649.4937DV two upper diffusion break regions in the two second gate trenches, respectively, in combination with the remaining limitations of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



2/26/22